Citation Nr: 0323651	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

In August 2003, the Board received a request from the veteran 
to have her VA files to be transferred from the RO in 
Houston, Texas, to Roanoke, Virginia.


REMAND

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals,) CAVC has held that 
section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In this case, 
the RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA compels remand.

The Board initially reviewed the veteran's appeal in August 
2002.  At that time, it was noted on the veteran's initial 
claims form (VA Form 21-526) that she was treated for 
depression at Walter Reed Army Medical Hospital in 1982.  On 
her VA Form 9, dated in October 1999, she indicated that she 
was treated as an inpatient for several months.  Review of 
the claims file revealed that no record of her 
hospitalization was included in the file.  The Board then 
undertook development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Although a request for the records was sent 
to the National Personnel Records Center (NPRC) by the Board, 
no response has been received from NPRC.  A prior response 
from NPRC in February 2002 to an RO request indicated that 
NPRC had searched 1981, 1982, and 1983 for additional records 
and their search came back negative.  In this regard, the 
Board notes that the search was requested under the 
appellant's name and social security number.  Evidence 
reveals that she is also the dependent wife of an active duty 
military member.  Therefore, to complete a request for 
records, a search should also be requested based on her 
spouse's identifying information in the records of military 
dependents.  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under subsection 
(b) [38 U.S.C.A. § 5103A(b)], or subsection (c) [38 U.S.C.A. 
§ 5103A(c)], the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).  The Board further notes that the 
Court of Appeals for the Federal Circuit has since 
invalidated 38 C.F.R. § 19.9(a)(2)).  See Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, the Board must remand 
the appeal for further evidentiary development to obtain  the 
remainder of the veteran's service medical records.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the National 
Personnel Records Center or any other 
appropriate agency, and request all 
available records of treatment at Walter 
Reed Army Medical Hospital in 1982.  The 
request to these facilities should 
specify that the Military Dependents 
Records Section should also be searched 
using the name of the veteran's spouse 
and his social security number as 
supplemental identifying information.  
If service records have been destroyed 
or further search for such records would 
be futile, the responding agency should 
provide a written response to that 
effect.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  After the completion 
of the above requested development and 
any development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
depression.

4. Thereafter, the RO should again review 
the record.  The RO should take the 
appropriate steps to comply with the 
VCAA, to include notifying the veteran 
and her representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on her behalf.  

5.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




